PER CURIAM: *
The district court properly dismissed Broussard’s claims as res judicata requires that these claims could and should have been adjudicated in the prior proceeding. United, States v. Shanbaum, 10 F.3d 305, 310 (5th Cir.1994); Woods Exploration and Producing Co. v. Aluminum Co. of America, 438 F.2d 1286, 1312-13 (5th Cir.1971).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4. .